

EXHIBIT 10.51

AMENDMENT NO. 1 TO CREDIT AGREEMENT


AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of February 14,
2014, among ENPHASE ENERGY, INC., a Delaware corporation (“Borrower”), the
lenders identified on the signature pages hereto (together with their respective
successors and assigns, each individually a “Lender” and collectively, the
“Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and is made with reference to that certain
Credit Agreement, dated as of November 7, 2012 (the “Credit Agreement”), by and
among Borrower, the Lenders and Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.
RECITALS
WHEREAS, Agent, the Lenders and Borrower have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and provided and may hereafter make and provide loans, advances and other
financial accommodations to Borrower as set forth in the Credit Agreement and
the other agreements, documents and instruments referred to therein or any time
executed and/or delivered in connection therewith or related thereto;
WHEREAS, Borrower has requested that Agent and the Lenders make certain
amendments to the Credit Agreement, and Agent and the Lenders are willing to
make such amendments, subject to the terms and conditions set forth herein; and
WHEREAS, by this Amendment, Borrower, Agent and the Lenders desire and intend to
evidence such amendments.
NOW, THEREFORE, in consideration of the foregoing, and the respective agreements
and covenants contained herein, the parties hereto agree as follows:
Section 1.
AMENDMENTS TO THE CREDIT AGREEMENT

A.    Amendment to Section 7 - Financial Covenants
(i)    Section 7 of the Credit Agreement is hereby amended by amending and
restating Section 7 in its entirety as follows:
“7.    FINANCIAL COVENANTS.
Borrower covenants and agrees that, until termination of all of the Commitments
and payment in full of the Obligations, Borrower will cause the Loan Parties, on
a consolidated basis, to maintain at least $15,000,000 of Liquidity at all
times, which shall consist of (i) prior to the Amendment No. 1 Effective Date,
at least $8,000,000 in Availability and (ii) on or after the Amendment No. 1
Effective Date, at least $5,000,000 in Availability; provided that, if Borrower
maintains a Fixed Charge Coverage Ratio, measured on a month-end basis for the
trailing 12-months, greater than or equal to 1.1:1, then, so long as no Event of
Default has occurred and is continuing, Borrower may, at its option upon 10
Business Days prior written notice to Agent, elect to convert its financial
covenant test from maintaining at least $15,000,000 of Liquidity at all times,
which shall consist of (i) prior to the Amendment No. 1 Effective Date, at least
$8,000,000 in Availability and (ii) on or after the Amendment No. 1 Effective
Date, at least $5,000,000 in Availability, to maintaining a minimum Fixed Charge
Coverage Ratio of 1.1:1 tested on a monthly basis; provided further that, after
Borrower so elects, Borrower will be subject to the minimum Fixed Charge
Coverage Ratio for the remainder of the term of this Agreement and cannot elect
to switch back to the minimum Liquidity covenant in lieu thereof.”.
Section 2.
AMENDMENTS TO SCHEDULE 1 (DEFINITIONS) TO THE CREDIT AGREEMENT

A.    Schedule 1.1 (Definitions) to the Credit Agreement is hereby amended by
inserting the following defined terms in alphabetical order:



--------------------------------------------------------------------------------



““Amendment No. 1” means that certain Amendment No. 1 to Credit Agreement, dated
as of February 14, 2014, by and among Borrower, the Lenders and Agent.
“Amendment No. 1 Effective Date” has the meaning specified therefor in Amendment
No. 1.
B.    Schedule 1.1 (Definitions) to the Credit Agreement is hereby further
amended by amending and restating the following defined term in its entirety as
follows:
““Maturity Date” means November 7, 2015; provided that, if either (x) the
“Maturity Date” (as defined in the Hercules Facility) is extended to February 7,
2017 or later, (y) the Hercules Facility is refinanced, renewed or otherwise
replaced with a new facility and documentation on terms reasonably acceptable to
Agent and not otherwise in contradiction of this Agreement, or (z) (i) Borrower
does not exercise its option to request any Growth Loans (as defined in the
Hercules Facility) under the Hercules Facility on or prior to the Availability
Termination Date (as defined in the Hercules Facility) and (ii) the Availability
Termination Date (as defined in the Hercules Facility) is not amended, modified
or otherwise extended past March 31, 2014, then the Maturity Date shall mean
November 7, 2016.”.
C.    Schedule 1.1 (Definitions) to the Credit Agreement is hereby further
amended by amending the definition of “Eligible Accounts” by amending and
restating clause (i) thereof in its entirety as follows:
“(i) Accounts with respect to (x) prior to the Amendment No. 1 Effective Date,
those Account Debtors disclosed in writing to Agent by Borrower prior to the
Closing Date, whose total obligations owing to Borrower exceed 20% (such
percentage, as applied to a particular such Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts (but the portion of the
Accounts not in excess of the foregoing applicable percentages may be deemed
Eligible Accounts), to the extent of the obligations owing by such Account
Debtor in excess of such percentage, (y) on and after the Amendment No. 1
Effective Date, those Account Debtors disclosed in writing to Agent by Borrower
on or prior to the Amendment No. 1 Effective Date, whose total obligations
exceed 25% or 20%, as so disclosed (in each case, such percentage, as applied to
a particular such Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts (but the portion of the Accounts not in
excess of the foregoing applicable percentages may be deemed Eligible Accounts),
to the extent of the obligations owing by such Account Debtor in excess of such
percentage, and (z) all other Account Debtors, whose total obligations to
Borrower exceed 10% (such percentage, as applied to a particular such Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts
(but the portion of the Accounts not in excess of the foregoing applicable
percentages may be deemed Eligible Accounts), to the extent of the obligations
owing by such Account Debtor in excess of such percentage; provided, that, in
each case, the amount of Eligible Accounts that are excluded because they exceed
the foregoing percentage shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,”.
Section 3.
CONDITIONS PRECEDENT

This Amendment shall become effective on the first date upon which each of the
following conditions precedent has been waived or satisfied in a manner
satisfactory to Agent (such date being the “Amendment No. 1 Effective Date”):
(i)    Agent shall have received this Amendment, duly authorized, executed and
delivered by Borrower, Agent and the Lenders (the Credit Agreement, Exhibits and
Schedules as so amended by this Amendment being referred to herein as the
“Amended Credit Agreement”);
(ii)    Agent shall have received Amendment No. 1 to Intercreditor Agreement,
duly authorized, executed and delivered by Agent and Hercules Technology Growth
Capital, Inc., a Maryland corporation, as lender under the Hercules Facility,
and acknowledged and agreed to by Borrower;
(iii)    on the date of this Amendment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, nor shall
either result from the entry into this Amendment;

2
 
 

--------------------------------------------------------------------------------



(iv)    the representations and warranties contained in Section 4 of this
Amendment shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment and on the Amendment No. 1
Effective Date (except, in each case, to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);
(v)    Agent shall have received a certificate from the Secretary of Borrower,
(i) attesting to the resolutions of Borrower’s Board of Directors authorizing
its execution and delivery of this Amendment and performance of the Amended
Credit Agreement, (ii) authorizing specific officers of Borrower to execute this
Amendment and (iii) attesting to the incumbency and signatures of such specific
officers of Borrower;
(vi)    Agents shall have received a certificate of status with respect to
Borrower, dated a date reasonably close to the Amendment No. 1 Effective Date,
such certificate to be issued by the appropriate officer of the jurisdiction of
organization of Borrower and each jurisdiction in which its failure to be duly
qualified could reasonably be expected to result in a Material Adverse Effect,
which certificates shall indicate that Borrower is in good standing in such
jurisdiction;
(vii)    Borrower shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Amendment (to the extent
incurred on or prior to the Amendment No. 1 Effective Date); and
(viii)    Borrower shall have paid to Agent an amendment fee equal to $50,000.
Section 4.
BORROWER’S REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to the Lender Group the following (which
shall survive execution and delivery of this Amendment), the truth and accuracy
of which representations and warranties are a continuing condition of the making
of Revolving Loans and providing Letters of Credit to Borrower:
A.    Due Organization. Borrower (i) is duly organized and existing and in good
standing under the laws of the jurisdiction of its organization (ii) is
qualified to do business in any state where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect, and (iii) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, and, with respect to
the Borrower, to enter into this Amendment and to carry out the transactions
contemplated by the Amended Credit Agreement.
B.    Binding Obligations. This Amendment, when duly executed and delivered by
Borrower, will be the legally valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.
C.    Due Authorization; No Conflict.
(i)    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the Amended Credit Agreement have been duly
authorized by all necessary action on the part of Borrower.
(ii)    The execution and delivery by Borrower of this Amendment, and the
performance by Borrower of the Amended Credit Agreement do not and will not (a)
violate any material provision of federal, state, or local law or regulation
applicable to Borrower or its Subsidiaries, the Governing Documents of Borrower
or its Subsidiaries, or any order, judgment, or decree of any court or other
Governmental Authority binding on Borrower or its Subsidiaries, (b) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material agreement of Borrower or its Subsidiaries
where any such conflict, breach or default could individually or in the
aggregate reasonably be expected to have a Material Adverse Effect, (c) result
in or require the creation or imposition of any Lien of any nature whatsoever
upon any assets of Borrower or its Subsidiaries, other than Permitted Liens, or
(d) require any approval of any holder of Equity Interests of Borrower or any
approval or consent of any Person under any material agreement of Borrower,
other than consents or approvals that have been obtained and

3
 
 

--------------------------------------------------------------------------------



that are still in force and effect and except, in the case of material
agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
D.    Governmental Consents. The execution and delivery by Borrower of this
Amendment, and the performance by Borrower of the Amended Credit Agreement and
the consummation of the transactions contemplated hereby do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than registrations,
consents, approvals, notices, or other actions that (i) have been obtained and
that are still in force and effect or (ii) the failure of which to obtain or
perform could not reasonably be expected to result in a Material Adverse Effect.
E.    Incorporation of Representations and Warranties From Amended Credit
Agreement. The representations and warranties of the Loan Parties contained in
the Credit Agreement, the Amended Credit Agreement and the other Loan Documents
are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Amendment No. 1 Effective Date as though made on and
as the date hereof (except to the extent such representations and warranties
specifically relate to an earlier date).
F.    No Default. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.
Section 5.
MISCELLANEOUS

A.    Effect of this Amendment.
(i)    On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Credit Agreement.
(ii)    Except as expressly amended pursuant hereto, no other changes, waiver or
modifications to the Loan Documents are intended or implied, and in all other
respects the Loan Documents are hereby specifically ratified and confirmed by
all parties hereto as of the date hereof. To the extent that any provision of
the Credit Agreement or any of the other Loan Documents are inconsistent with
the provisions of this Amendment, the provisions of this Amendment shall
control.
B.    Further Assurances. The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes hereof.
C.    Governing Law. The validity of this Amendment, the construction,
interpretation and enforcement hereof, and the rights of the parties hereto with
respect to all matters arising hereunder or related thereto shall be determined
under, governed by, and construed in accordance with the laws of the State of
California.
D.    Binding Effect. This Amendment shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto.
E.    Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission (including .pdf format)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or other electronic method of transmission (including .pdf
format) also shall deliver an original executed counterpart of this Amendment
but the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
[Remainder of page intentionally left blank]



4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:


ENPHASE ENERGY, INC.
 
 
By:
/s/ Kris Sennesael
 
 
Name: Kris Sennesael
 
 
Title: Vice President and Chief Financial Officer











WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
 
 
 
 
By:
/s/ Patrick McCormack
 
 
Name: Patrick McCormack
 
 
Title: Authorized Signatory




        


 